An action brought on a health and accident insurance policy.
The policy contained the provision that “Benefits shall not be allowed for sickness or disease not common to both sexes.” The plaintiff was afflicted with a cystic tumor on one of her ovaries. The only question is whether such tumor was a sickness or disease not common to both sexes. Three medical witnesses testified that it was common to both sexes. The medical director of the defendant testified it was not common to both sexes, but admitted that the male sex did have cystic tumors. The jury found, as they were authorized to do from the evidence, that the disease was one common to both sexes. Motion overruled.